Exhibit 99.1 FOR IMMEDIATE RELEASE Investor/Media Contact: Martha Lindeman 312-373-2430 PLAYBOY ENTERPRISES REPORTS IMPROVED THIRD QUARTER RESULTS CHICAGO, Wednesday, November 7, 2007– Playboy Enterprises, Inc. (PEI) (NYSE: PLA, PLAA) today reported net income for the third quarter ended September 30, 2007 of $2.6 million, or $0.08 per basic and diluted share, versus $1.1 million, or $0.03 per basic and diluted share in the same period last year.Third quarter 2007 revenues were essentially flat at $82.8 million compared to $82.3 million last year. Operating income was $4.2 million in the 2007 third quarter, up 11% from $3.7 million in the 2006 time period, reflecting improved results in the Entertainment and Licensing businesses.These gains were partially offset by higher Corporate Administration and Promotion expense. Playboy Chairman and Chief Executive Officer Christie Hefner said: “The quarter demonstrated many of the trends we have seen across 2007, particularly the strength of our licensing business and its ability to drive profits. “We believe that these same dynamics will continue for the remainder of the year.We are again raising guidance for the Licensing Group, as we now anticipate that 2007 segment income – excluding original art sales – will be up 25 to 30% compared to last year.Given the continued success of the Playboy venues at the Palms Casino Resort in Las Vegas, the reception to our first store in Europe, which opened in London in September, and sales of existing product lines, we remain enthusiastic about the ongoing potential of this business.Publishing Group results in the fourth quarter are expected to be in line with the third quarter.In the Entertainment Group, we believe that the domestic TV business has stabilized, which will contribute to the group reporting segment income in 2007 that is similar to last year.” Entertainment Third quarter 2007 Entertainment Group segment income was $7.2 million, up 23% from $5.8 million last year.Revenues in the 2007 quarter were $49.6 million compared to $50.2 million in the same period last year. Domestic television revenues declined to $17.6 million in the 2007 third quarter from $20.5 million last year as a function of a downward adjustment of previously reported revenues, which is based on revised information from a large cable operator.Improved results from European networks and favorable foreign currency exchange rate fluctuations contributed to a 15% gain in international TV revenues to $14.3 million in the third quarter compared to last year.In the same time periods, online/mobile revenues were flat at $15.3 million as growth in e-commerce and advertising sales this year were offset by lower revenues from paysites and mobile platforms compared to last year. Publishing The Publishing Group reported a segment loss in the 2007 third quarter of $1.4 million, compared to a loss of $0.8 million in last year on a 6% decline in revenues to $23.1 million. Despite a 4% increase in third quarter 2007 advertising revenues versus last year, Playboy magazine revenues were down in the quarter due to lower newsstand and subscription circulation.A reduction in paper and printing expense during the quarter helped offset some of the year-over-year revenue decline. The company said that it expects Playboy magazine’s fourth quarter 2007 advertising revenues to be down 3% compared to last year, although it is projecting that combined online and print advertising sales will be up in the same period. Licensing The Licensing Group’s segment income increased 37% to $6.3 million from $4.6 million in the third quarter 2007 compared to the prior year on a 35% revenue increase to $10.1 million from $7.5 million.Increased sales of consumer products and royalties from a licensing deal with the Palms Casino Resort were primarily responsible for the year-over-year revenue and profit growth. Corporate Administration and Promotion Third quarter 2007 Corporate Administration and Promotion expense rose to $7.9 million from $5.8 million last year reflecting the addition of certain trademark costs that previously had been capitalized as well as the timing of some expenses. Additional information regarding third quarter 2007 earnings will be available on the earnings release conference call, which is being held today, November 7, at 11:00 a.m. Eastern /10:00 a.m. Central.The call may be accessed by dialing 800-896-8445 (for domestic callers) or 785-830-1916(for international callers) and using the password: Playboy.In addition, the call will be webcast.To listen to the call, please visit http://www.peiinvestor.com and select the Investor Relations section. * Playboy Enterprises is a brand-driven, international multimedia entertainment company that publishes editions of Playboy magazine around the world; operates television networks and distributes programming globally; owns
